PER CURIAM.
Based on this court’s May 3, 2002 Opinion and June 17, 2002 Order and the July 3, 2002 Response of Frankie Nettles, we prohibit Nettles from filing any additional pro se filings or pleadings relating to his 1993-1994 conviction and sentence. See Nettles v. State, 645 So.2d 484 (Fla. 5th DCA 1994).
Any further filings or pleadings relating to the above case must be reviewed and signed by an attorney, licensed to practice law in this state. The Clerk of the Court of the Fifth District Court of Appeal is directed not to accept any further pro se filings or pleadings from matters related to lower court Case Number CR 93-3603.
COBB, SHARP, W. and ORFINGER, R.B., JJ., concur.